Title: Benjamin Rush to Abigail Adams, 15 August 1778
From: Rush, Benjamin
To: Adams, Abigail



Madam
Philadelphia Augst: 15th. 1778

I set down with great pleasure to acknowledge the receipt of a letter from Mr. Adams dated February 8th, with a poscript from you, which through a Mistake, or neglect in the post Offices did not reach me ’till the 10th. of this instant. I hope it is not too late to thank you for them both. The remedies you have demanded to releive the anguish of your mind occasioned by parting with your dear Mr. Adams have now become unnecessary from my hand. You have drawn comfort from a hundred resources since he left his native shores. You have heard of his safe arrival in France, of the marks of respect with which he was introduced into that kingdom, and of his zeal and industry in promoting the liberties, and adding to the Stability of the independance of his country. To greive at the Absence of a husband thus honoured, and thus employed, would partake of the weakness of those people who bewail the premature translation of a friend from the humble pursuits of earth to the beneficent employments of heaven.
I am led by the many amiable traits I have received of your Character from Mr. Adams, to call upon you to rejoice in the happy changes that have taken place in the Appearance of our Affairs since my correspondence commenced with Mr. Adams.—An Alliance has been formed with the first Monarchy in Europe. The haughty Court of Britain has been forced to sue to her once insulted colonies for peace—the capital of Pennsylvania the Object of the expenses and blood of a whole campaign has been evacuated—the flower of the british army has been disgraced—and above all, a french fleet now hovers over our coasts, and adds its Strength to the Arms of the united States. These madam are great and unexpected events, and call for the gratitude of our country to the great Arbiter of human Affairs. When the Duke D’Avignon, After having witnessed the destruction of a whole Army by Sickness, the war before last, at Hallifax, saw his last Ship perish in a storm, he cried out “God is resolved to have all the honor of conquering us to himself.” In like manner it seems as if heaven was resolved to have all the honor of our deliverance to itself. The wisdom of our counsels was often foolishness, and the strength of our Arms was too often weakness. Even the capture of Burgoyne which produced this wonderful revolution in our Affairs was the effect of a Mistake in Congress. By recalling General Gates from Ticonderoga they gave the enemy a post which led him into the heart of our country. The restoring of General Gates to his command was not the effect of the wisdom of Congress, but the result of the spirit and clamors of the people.
Soon after my last letter to Mr. Adams I was forced to resign my commission of physician General to the military hospitals having no prospect of being supported in doing my duty by the Congress, or the Army. This prepared the way for my returning to Philadelphia as soon as the enemy left it, where I am now setled with my family in the business of my profession, and wholly taken up in the duties of private life. Our city has undergone some purification, but it still too much resembles the Ark which preserved not only the clean, but the unclean beasts from the effects of the deluge.

My dear Mrs. Rush joins in best compts: to you, and your little family with Madam your most Obedient humble servt.,
Benja. Rush

